Citation Nr: 1232486	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for anemia, to include as secondary to service-connected malaria.

2.  Entitlement to service connection for disability manifested by blood clumping, to include as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1966 to April 1970, to include service in the Republic of Vietnam from July 1967 to October 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2011, the Board remanded the issues of entitlement to service connection for anemia and blood clumping for additional development, which has since been completed.  

Additionally, in the February 2011 Board decision, the Board granted service connection for atherosclerosis on the basis that it is presumed to be related to herbicide exposure in service.  The Board remanded the issue of entitlement to service connection for atherosclerosis on a basis other than the presumption that it related to herbicide exposure for further development because of the possibility that a grant on another basis would result in an earlier effective date for service connection.  However, in a March 2011 decision, the originating agency granted service connection for atherosclerosis back to the date of the Veteran's claim in July 2006.  The Veteran has not expressed disagreement with the effective date.  As such, this a full grant of the benefits sought and the issue has been rendered moot and is no longer on appeal. 


FINDINGS OF FACT

1.  Anemia was not present in service or within one year after the Veteran's discharge from service, is not etiologically related to the Veteran's period of active duty, and was not caused or permanently worsened by service-connected disability.

2.  A disability manifested by blood clumping has not been present at any time during the pendency of this claim.

CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by active duty, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A disability manifested by blood clumping was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claims.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the disability-rating and effective-date elements of the claims, by letter mailed in August 2006, prior to the initial adjudication of the claims.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims files and all available post-service medical evidence identified by the Veteran were obtained.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  

The Board acknowledges that the Veteran has not been afforded a VA examination to determine the etiology of the disabilities at issue, but has determined that VA has no duty to provide such examination in this case.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case there is no competent evidence indicating that the claimed disabilities may be related to the Veteran's active service.  The Veteran believes that the claimed disabilities are related to his service-connected malaria, but there is also no competent evidence that the claimed disabilities are related to service-connected disability.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to either of these claims.

The Board notes that in February 2011, the Board remanded the issues of entitlement to service connection for anemia and a disability associated with blood clumping in order to obtain outstanding private treatment records identified by the Veteran.  The originating agency subsequently undertook appropriate development to obtain the outstanding records and additional records were received.  In a July 2012 statement, the Veteran's representative argued that the May 2011 VA medical examination requested in the February 2011 remand was inadequate as it did not contain a medical opinion on the etiology of the Veteran's anemia.  While the Board understands the representative's position, the Board finds the position misguided.  The remand orders in the February 2011 Board remand requested a VA examination to determine the nature and etiology of the Veteran's atherosclerosis.  The Board did not request, and the originating agency was under no obligation to provide, a VA examination to determine the etiology of the Veteran's anemia.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a Veteran served for at least 90 days during a period of war and manifests primary anemia to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

Service treatment records (STRs) and the post-service medical evidence dated prior to September 2006 are negative for evidence of anemia.  In a September 2006 letter, A. H., M.D., the Veteran's private physician reported that the Veteran has had "anemia off and on." 

There is no medical evidence of a disorder manifested by blood clumping in service or thereafter.  The report of a July 2007 VA examination indicates that no evidence of anemia or blood clumping was found.

Although there is post-service medical evidence of anemia, there is no competent evidence of anemia until many years following the Veteran's discharge from service.  Moreover, there is no indication in the medical evidence that the disorder is etiologically related to the Veteran's active service or that it was caused or worsened by service-connected disability.  

The Board has also reviewed the Veteran's written statements.  In a February 2008 notice of disagreement, the Veteran asserted that his anemia and blood clumping are secondary to his service-connected malaria and that the September 2006 statement of his private physician supports the claim.  Contrary to the Veteran's assertion, the September 2006 private physician's statement notes a diagnosis of anemia but contains no opinion concerning its etiology.  While the Veteran might sincerely believe that his anemia is related to his service-connected malaria, whether the two disorders are related is a medical question that the Veteran, as a layperson, is not competent to answer.  As noted above, there is no indication in the medical evidence that the two disorders are related.

Similarly, while the Veteran might sincerely believe that he has a disorder manifested by blood clumping and that the claimed disorder is related to his service-connected malaria, as a layperson, he is not competent to render a diagnosis of a blood disorder manifested by clumping or to relate such a disorder to his service-connected malaria.  As noted above, there is no medical evidence showing that he has ever been diagnosed with this claimed disorder and the July 2007 VA examination showed no evidence of the claimed disorder.

The Board has considered whether there is any other basis for granting the claims, but has found none.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for anemia, to include as secondary to service-connected malaria, is denied.

Entitlement to service connection for disability manifested by blood clumping, to include as secondary to service-connected malaria, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


